                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MARGARET WEIDOW GENTRY, et al.,
           Plaintiffs,
v.                                                               CV No. 18-1207 KG/CG
GLENN GARNAND, LARRY BLANK, et al.,
           Defendants,
_______________________________

GLENN GARNAND,
           Third-Party Plaintiff,
v.
LARRY BLANK and BEVERLY BLANK,
           Third-Party Defendants,
_______________________________

STATE FARM AND CASUALTY CO.,
           Plaintiff-Intervenor
v.
LARRY BLANK, GLEN GARNAND,
MARGARET WEIDOW GENTRY, et al.,
           Intervenor-Defendants
_______________________________

LARRY BLANK and BEVERLY BLANK,
          Counterclaimants on Complaint in Intervention
v.
STATE FARM FIRE AND CASUALTY COMPANY
          Defendant on Counterclaim

            PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on Plaintiffs’ Motion for Enlargement of Time

for Plaintiffs to File Amendments to Pleadings and Join Additional Parties (the “Motion

to Extend”), (Doc. 64), filed February 13, 2020, and Defendants Larry and Beverly

Blanks’ Response to Plaintiffs’ Motion for Enlargement of Time to File Amendments to

Pleadings and Join Additional Parties (the “Response to Motion to Extend”), (Doc. 69),

filed February 27, 2020. On February 20, 2020, the Honorable Kenneth J. Gonzales

referred this matter to the undersigned to issue findings of fact, conduct legal analysis,
and recommend an ultimate disposition. (Doc. 67).

       In their Response to Motion to Extend, Defendants explain they “do not oppose

the relief requested by Plaintiffs in their Motion.” (Doc. 69 at 2). Plaintiffs did not file a

reply addressing Defendants’ purported consent to their Motion to Extend. Instead,

Plaintiffs filed a renewed, or “amended” Motion to Extend. (Doc. 72 at 3). As a result,

the Court construes Plaintiffs’ Amended Motion to Extend as superseding their original

Motion to Extend. As such, the Court RECOMMENDS Plaintiffs’ Motion for Enlargement

of Time for Plaintiffs to File Amendments to Pleadings and Join Additional Parties, (Doc.

64), be DENIED AS MOOT. The Court will address the merits of Plaintiffs’ Amended

Motion to Extend, (Doc. 72), by separate Order.

THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of a
copy of these Proposed Findings and Recommended Disposition they may file written
objections with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1). A party
must file any objections with the Clerk of the District Court within the fourteen-
day period if that party wants to have appellate review of the proposed findings
and recommended disposition. If no objections are filed, no appellate review will
be allowed.


                                     ________________________________
                                     THE HONORABLE CARMEN E. GARZA
                                     CHIEF UNITED STATES MAGISTRATE JUDGE




                                                2
